                                               1   VALERIE BANTNER PEO (SBN: 260430)
                                                   PETER BALES (SBN: 251345)
                                               2   BUCHALTER
                                                   A Professional Corporation
                                               3   55 Second Street, Suite 1700
                                                   San Francisco, CA 94105-3493
                                               4   Telephone: 415.227.0900
                                                   Fax: 415.227.0770
                                               5   Email: vbantnerpeo@buchalter.com

                                               6   Attorneys for
                                                   JUDY McKIE and GRACE IMAGE PHOTOGRAPHY
                                               7
                                                                             UNITED STATES BANKRUPTCY COURT
                                               8
                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                               9
                                                                                      SAN FRANCISCO DIVISION
                                        10
                                                   In re                                                   Case No. 20-30134
                                        11
                                                   HOWARD WAI HO WONG aka GRACE                            Chapter: 7
                                        12         IMAGING,
                                                                                                           NOTICE OF APPEARANCE AND
                                        13                             Debtor,                             REQUEST FOR NOTICE
                                        14

                                        15                 PLEASE TAKE NOTICE that Judy McKie and Grace Image Photography (collectively
                                        16         “McKie”), hereby requests that all notices given or required to be given in the above-captioned
                                        17         case, and all papers served or required to be served in this bankruptcy proceeding including,
                                        18         without limitation, all notices pursuant to Federal Rules of Bankruptcy Procedure 2002 and 9007,
                                        19         be given and served upon:
                                        20
                                                                           Valerie Bantner Peo, Esq.
                                        21                                 Buchalter, A Professional Corporation
                                                                           55 Second Street, 17th Floor
                                        22                                 San Francisco, California 94105-3493
                                                                           Telephone:    (415) 227-0900
                                        23                                 Facsimile:    (415) 227-0770
                                                                           vbantnerpeo@buchalter.com
                                        24
                                                           Neither this Request for Notice nor any subsequent appearance, pleading, claim or suit is
                                        25
                                                   intended or shall be deemed to waive McKie’s: (i) right(s) to have all core matters subject to
                                        26
                                                   Article III jurisdiction heard and decided by a district judge; (ii) right(s) to have final orders in
                                        27
                                                   non-core matters entered only after de novo review by a district judge; (iii) right(s) to trial by jury
                                        28
        B UCHALTER
A P R O F E S S I ON A L C OR P OR A T I O N
           S A N F R AN C I S C O                                                                     1
                                     Case: 20-30134               Doc# 6         REQUEST
                                                                             Filed:        FOR Entered:
                                                                                    02/12/20   NOTICE – 02/12/20
                                                                                                        CASE 20-30134
                                                                                                                 13:44:03            Page 1 of 3
                                               1   in any proceeding so triable herein or in any case, controversy or proceeding related hereto; (iv)

                                               2   right(s) to have the reference withdrawn by the United States District Court in any matter subject

                                               3   to mandatory or discretionary withdrawal; or (v) other rights, claims, actions, defenses, setoffs or

                                               4   recoupments to which McKie is, or may be, entitled under agreements, in law, or in equity, all of

                                               5   which rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved.

                                               6
                                                                                                         BUCHALTER, A Professional Corporation
                                               7

                                               8

                                               9   Dated: February 12, 2020                             By: _/s/ Valerie Bantner Peo__________
                                                                                                        Valerie Bantner Peo, Esq.
                                        10                                                              55 Second Street, 17th Floor
                                                                                                        San Francisco, CA 94105
                                        11                                                              Telephone: (415) 227-0900
                                        12                                                              Facsimile: (415) 227-0770

                                        13                                                              Attorneys for
                                                                                                        JUDY McKIE and GRACE IMAGE
                                        14                                                              PHOTOGRAPHY
                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
        B UCHALTER
A P R O F E S S I ON A L C OR P OR A T I O N
           S A N F R AN C I S C O                                                                   2
                                     Case: 20-30134              Doc# 6         REQUEST
                                                                            Filed:        FOR Entered:
                                                                                   02/12/20   NOTICE – 02/12/20
                                                                                                       CASE 20-30134
                                                                                                                13:44:03          Page 2 of 3
                                               1                                        CERTIFICATE OF SERVICE

                                               2
                                                           I am employed in the County of San Francisco, State of California. I am over the age of
                                               3
                                                   18 and not a party to the within action. My business address is at BUCHALTER, A Professional
                                               4
                                                   Corporation, 55 Second Street, Suite 1700, San Francisco, CA 94105-3493.
                                               5
                                                           On the date set forth below, I served the foregoing document described as:
                                               6

                                               7                   �   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

                                               8   on all other parties and/or their attorney(s) of record to this action as follows:

                                               9       �   Darya Sara Druch ecf@daryalaw.com
                                                       �   Stephen D. Finestone sfinestone@fhlawllp.com
                                        10
                                                       �   Janina M. Hoskins jmelder7@aol.com, Ca80@ecfcbis.com
                                        11             �   Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov

                                        12         TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING: The
                                                   foregoing documents will be served by the court via email and hyperlink to the document. On
                                        13         February 12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                                        14         proceeding and determined that the persons listed above are on the Electronic Mail Notice List to
                                                   receive email notice/service for this case at the email addresses stated above.
                                        15
                                                   �        BY MAIL I am readily familiar with the business’ practice for collection and
                                        16         processing of correspondence for mailing with the United States Postal Service. The address(es)
                                                   shown above is(are) the same as shown on the envelope. The envelope was placed for deposit in
                                        17         the United States Postal Service at Buchalter in San Francisco, California on February 12, 2020.
                                                   The envelope was sealed and placed for collection and mailing with first-class prepaid postage on
                                        18         this date following ordinary business practices.

                                        19         �       I declare under penalty of perjury under the laws of the State of California that the
                                                   foregoing is true and correct to the best of my knowledge. Executed on February 12, 2020, at
                                        20         San Francisco, California.
                                                   �       I declare that I am employed in the office of a member of the bar of this court at whose
                                        21         direction the service was made. Executed on February 12, 2020, at San Francisco, California.
                                        22

                                        23                             Hallina Pohyar                     /s/ Hallina Pohyar
                                                                                                          (Signature)
                                                   BN 39457169v1
                                        24

                                        25

                                        26

                                        27

                                        28
        B UCHALTER
A P R O F E S S I ON A L C OR P OR A T I O N
           S A N F R AN C I S C O                                                                     3
                                     Case: 20-30134                    Doc# 6        REQUEST
                                                                                 Filed:        FOR Entered:
                                                                                        02/12/20   NOTICE – 02/12/20
                                                                                                            CASE 20-30134
                                                                                                                     13:44:03           Page 3 of 3
